PER CURIAM.
We review the decision of the district court of appeal in State v. Driggers, 614 So.2d 49 (Fla. 4th DCA 1998), in which the district court certified several issues as questions of great public importance. Art. V, § 3(b)(4), Fla. Const.
On the authority of this Court’s recent decision in Carino v. State, 635 So.2d 9 (Fla. 1994), in which the questions were resolved, the decision under review is approved.
It is so ordered.
GRIMES, C.J., and OVERTON, MCDONALD, SHAW, KOGAN and HARDING, JJ., concur.